UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6563


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURRY DONNELL INGRAM, a/k/a Peanut,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:01-cr-00081-RAJ-1)


Submitted:   July 30, 2012                 Decided:   August 14, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curry Donnell Ingram, Appellant Pro Se. Timothy Richard Murphy,
Special   Assistant  United  States  Attorney,   Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Curry    Donnell    Ingram       appeals    the    district     court’s

order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) for

a sentence reduction.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district    court.          United    States       v.     Ingram,     No.

4:01-cr-00081-RAJ-1 (E.D. Va. Feb. 24, 2012).                    We dispense with

oral    argument     because    the     facts   and     legal    contentions       are

adequately    presented    in     the    materials      before       the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2